           Case 1:20-cv-01599-RA Document 7 Filed 04/30/20 Page 1 of 2
                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 4-30-20

 PAMELA WILLIAMS, on behalf of himself
 and all other persons similarly situated,
                                                                   20-CV-1599 (RA)
                                Plaintiff,
                                                                        ORDER
                        v.

 BYWOOPS LLC,

                                Defendant.

RONNIE ABRAMS, United States District Judge:

       On February 26, 2020, the Court ordered that within thirty (30) days of service of the

summons and complaint, the parties must meet and confer for at least one hour in a good-faith

attempt to settle this action. Dkt. 5. The Court further ordered that within fifteen (15) additional

days (i.e., within forty-five (45) days of service of the summons and complaint), the parties must

submit a joint letter requesting that the Court either (1) refer the case to mediation or a magistrate

judge (and indicate a preference between the two options), or (2) schedule an initial status

conference in the matter. Id. On March 13, 2020, Plaintiff filed an affidavit of service averring

that Defendant was served on March 4, 2020. Dkt. 6. However, the parties have not yet filed the

joint letter required by the Court’s February 26, 2020 Order. The parties shall do so no later than

May 7, 2020.

       Additionally, Defendant’s answer was due on March 25, 2020. Defendant has not

appeared, answered, or otherwise responded to the Complaint. Defendant shall do so or seek an

extension by May 7, 2020. If Defendant fails to do so, and Plaintiff intends to move for default

judgment, she shall do so by May 21, 2020
            Case 1:20-cv-01599-RA Document 7 Filed 04/30/20 Page 2 of 2



         Plaintiff shall promptly serve a copy of this Order on Defendant and file proof of such

service on the docket.

SO ORDERED.

Dated:      April 30, 2020
            New York, New York

                                                   Ronnie Abrams
                                                   United States District Judge




                                                  2
